DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                   REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
IA. Wherein forming the corrugated plate includes: opening the upper and lower mold halves; then placing a plurality of sheets of a material of single-orientation carbon fibers and a plurality of sheets of thermoplastic plastics serving as a matrix between the upper and lower mold halves to be alternate along the vertical direction; then closing the mold is closed; and then heating and pressurizing the sheets to form the corrugated plate.
IIA.  Forming the corrugated plate includes: placing a plurality of layers over one another, the layers made of a material of single-orientation carbon fibers that have not been impregnated with resin; then press-forming the plurality of layers by the upper and lower mold halves to provide the corrugated plate: then injecting the resin into the mold to impregnate the carbon fibers with the resin; and then being thermally cured the resin.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1 is considered generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I & II lack unity of invention because even though the inventions of these groups require the technical features of Claim I and thermoplastic, in particular, 
 forming a corrugated plate made of carbon-fiber-reinforced plastics by using a press machine which includes an upper mold half and a lower mold half, 
those faces of the upper and lower mold halves which face each other being each provided with a mold face with a corrugated cross-sectional shape; and  
curling the corrugated plate to provide the thread cylinder in which multiple carbon fibers each extending in an axial direction across at least two threads appearing in a longitudinal cross section is embedded in the at least two threads in a zigzag manner along a surface shape of the at least two threads appearing in a longitudinal cross section.
These technical feature are not a special technical features as they do not make a contribution over the prior art in view of Sakai Mikio (JPH-05,177,727-A, hereinafter Mikio)
& b.) ([0001]) teaches that the present invention is a nut member on the female side of a fastening member having male and female, and more specifically, a synthetic resin having sufficient strength while being reduced in weight by using a synthetic resin as a material. ([0009]) teaches that pressure molding is performed by an outer mold having a cavity having a shape corresponding to the outer shell of the synthetic resin nut member. Highlighting (Fig. 5) shows the molding apparatus 7, with (Fig. 4) showing the inner mold 8 with the male screw portion which defines interior of the nut. Accordingly, the outer shape of the inner mold is understood to having a corrugated / zig-zag pattern that matches the bolt’s interior depicted in (Fig. 2). ([0010]) teaches that then, as shown in FIG. 2, in the vicinity of the screw hole 2 of the synthetic resin nut member 1, long fibers 6 are formed along the axial direction of the screw hole 2 within a predetermined width range from the screw hole 2 toward the outer shell 5. Adding to this, (Fig. 6) shows an outer mold used in the 
([0017]) teaches that a FIG. 8, a large number of high-strength long fibers 6 are contained in a thermoplastic synthetic resin, and the long fibers 6 are oriented along the axial direction by extrusion molding or pultrusion molding. The first synthetic resin member 26 may be formed by winding a synthetic resin sheet (not shown) in which a large number of long fibers 6 are oriented in the same direction in a cylindrical shape so that the long fibers are along the axial direction. On the other hand, a synthetic resin sheet in which a large number of long fibers 6 are oriented in the same direction is wound in a cylindrical shape so that the long fibers are oriented in the circumferential direction, and as shown in FIG. 9, a cylindrical first having a predetermined inner and outer diameters. The synthetic resin member 27 is manufactured. In addition to combining the cylindrical first synthetic resin member 26 and the second synthetic resin member 27 having different orientation directions of the long fibers 6 as described above, the cylindrical synthetic resin member formed by extrusion molding or drawing molding. It is also possible to use a prepreg pipe in which long fibers are continuously wound around the outer peripheral portion of the resin by filament winding. Noting, that while the curling transpires prior to the shaping in Mikio, the final product is the same, i.e. a resin composite bolt that comprises carbon fiber. Accordingly, the case law for the rearrangement of method steps may be recited, see (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)). See MPEP 2144.04 (IV)(C).
A telephone call was made to Jeffery Clark (312-876-1800) on 3-4-2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
                                                                       Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715